DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-10,12-17,19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Teodorescu et al. 20180023355.
Referring to claim 1,2,4, 9,10,12, 16,17, Teodorescu discloses a system comprising: a drilling tool (126); and a computing device (see figure 2, computer 13) in communication with the drilling tool, the computing device including a non-transitory memory device comprising instructions that are executable by the computing device to cause the computing device to perform operations comprising: monitoring at least one of torque data, drag data, or vibration data associated with the drilling tool at a plurality of locations along a drill string including the drilling tool in a wellbore (see paragraph 0019, vibration is monitored at different locations); analyzing the at least one of torque data, drag data, or vibration data at the plurality of locations to identify a location of the plurality of locations at which the at least one of torque data, drag data, or vibration data 
Referring to claim 5, 13, 19 Teodorescu discloses one or more sensors affixed to the drill string, wherein the at least one of torque data, drag data, or vibration data is derived from the one or more sensors (see paragraph 0019, vibration sensors).
Referring to claims 6-7, 14 Teodorescu discloses wherein the operations further include: selecting a change in operation of the drilling tool and causing a change in operation on the drilling tool (see paragraph 0034, operational parameters may be modified).
Referring to claim 8,15, 20 Teodorescu discloses the operations further include: selecting an operational change of the drilling tool; generating a treatment process for the remedial material and the operational change, wherein the treatment process defines an order for execution of adding the remedial material and the operational change; and executing the treatment process in the order for execution, wherein executing the treatment process includes adding the remedial material and adjusting the drilling tool in accordance with the operational change (see fig. 5, and paragraph 0034,  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teodorescu et al. 20180023355.
Referring to claims 3, 11 and 18, Teodorescu does not specifically disclose the remedial material is added automatically.  However, the fluid control system 21 is connected to the computer (2) which controls the modifications to the fluids and the replacement of a manual operation with an automatic operation is a design consideration within the skill of the art.  In re Venner, 262 F.2d 91, 120 USPQ 192 (CCPA 1955). As it would be advantageous to have the additives added automatically to quickly mitigate the vibration issues, it would be obvious to one ordinary skill in the art before the effective filing date to modify the system and method disclosed by Teodorescu to have the remedial material is added automatically because the replacement of a manual operation with an automatic operation is a design consideration within the skill of the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collins 20080083564 discloses analyzing torque and drag data and adding a remedial material based data exceeding a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Giovanna Wright/Primary Examiner, Art Unit 3672